DETAILED ACTION
1.	Claims 1-8, 11-18, and 20-23 have been presented for examination.
	Claims 9-10 and 19 have been cancelled.  
	Claims 21-23 are newly added.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	The following is an examiner’s statement of reasons for allowance: claims 1-8, 11-18, and 20-23 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically: 
As per claim 1 and similarly recited in claims 11 and 20:
determining one or more structural constraints for a structural design of a flexure mechanism, the flexure mechanism comprising a plurality of rigid structural elements that are connected by a plurality of flexible structural elements, the plurality of rigid and flexible structural elements producing a geometric motion on application of a force; optimizing a level-set formula describing the structural design of the flexure mechanism subject to the one or more structural constraints for manufacturing the structural design of the flexure mechanism, the structural design of the flexure mechanism being free of joints and comprising one or more load points that are acted upon using an electrical load to actuate at least a portion of the plurality of flexible structural elements to produce the geometric motion of the flexure mechanism.
The Examiner notes that the prior art of record, NAKHJAVANI, Developing Designs with Manufacturing Capability Using the Level Set Method, hereafter N, in view of Cromie et al. U.S. Patent Publication No. 2018/0055713, hereafter C, does not disclose or suggest the combination of limitations specified above specifically in the context of a structure comprising rigid and flexible structural elements whereby the structure is free of joints .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

SAA



July 30, 2021
/SAIF A ALHIJA/Primary Examiner, Art Unit 2128